

Exhibit 10.128


ENVIRONMENTAL INDEMNIFICATION AGREEMENT
THIS ENVIRONMENTAL INDEMNIFICATION AGREEMENT (“Agreement”), made and entered
into as of December 18, 2013 by AHC WASHTENAW, LLC, a Delaware limited liability
company, (the “Borrower”), and GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Guarantor”) (Borrower and the Guarantor being
sometimes hereinafter individually referred to as “Indemnitor” and collectively,
jointly and severally referred to as “Indemnitors”) to and for the benefit of
SECURITY LIFE OF DENVER INSURANCE COMPANY, a Colorado corporation (the
“Lender”).
WITNESSETH:
WHEREAS, Borrower is the owner of certain real property situated in Washtenaw
County, State of Michigan, as more particularly described on Exhibit “A”
attached hereto and made a part hereof (such real property, together with any
additional real property hereafter encumbered by the lien and interest of the
Mortgage (as defined below), and all improvements now or hereafter located
thereon and all rights and interests of Borrower therein, are hereinafter
referred to as the “Premises”); and
WHEREAS, Lender is about to make a loan to Borrower in the original principal
amount of TWENTY-FIVE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($25,500,000.00) (the “Loan”) to be evidenced by a Promissory Note dated on or
about this same date (as the same may be amended, modified, supplemented or
extended from time to time, the “Note”); and
WHEREAS, the Note will be secured by a certain Mortgage of even date herewith,
from Borrower to Lender (as the same may be amended, modified, supplemented or
extended from time to time, the “Mortgage”); and
WHEREAS, Guarantor has received and will receive a benefit from Lender making
the Loan and Lender would not make the Loan except upon the participation of
Guarantor in providing the certain guaranty agreement dated on or about this
same date herewith (the “Guaranty”) and entering into this Agreement; and
WHEREAS, as a condition to making the Loan, Lender requires that Indemnitors
provide certain indemnities; and
WHEREAS, to induce Lender to make the Loan, Indemnitors have agreed to provide
such indemnities.
NOW THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, Indemnitors hereby
covenant and agree as follows:

[ENVIRONMENTAL INDEMNIFICATION AGREEMENT]
ING No. 28984



--------------------------------------------------------------------------------



1.Definitions. For purposes of this Agreement, the following definitions shall
apply:
(a)    The term “Environmental Law” means and includes any federal, state or
local law, statute, regulation or ordinance pertaining to health, industrial
hygiene or the environmental or ecological conditions on, under or about the
Premises, including without limitation each of the following (and their
respective successor provisions): the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. sections 9601 et
seq. (“CERCLA”); the Resource Conservation and Recovery Act of 1976, as amended,
42 U.S.C. sections 6901 et seq. (“RCRA”); the Federal Hazardous Materials
Transportation Act, as amended, 49 U.S.C. sections 5101 et seq.; the Toxic
Substance Control Act, as amended, 15 U.S.C. sections 2601 et seq.; the Clean
Air Act, as amended, 42 U.S.C. sections 1857 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. sections 1251 et seq.; and the
rules, regulations and ordinances of the U.S. Environmental Protection Agency
and of all other federal, state, county and municipal agencies, boards,
commissions and other governmental bodies and officers having jurisdiction over
the Premises or the use or operation of the Premises.
(b)    The term “Hazardous Substance” means and includes: (i) those substances
included within the definitions of “hazardous substances”, “hazardous
materials”, “hazardous waste”, “pollutants”, “toxic substances” or “solid waste”
in any Environmental Law; (ii) those substances listed in the U.S. Department of
Transportation Table or amendments thereto (49 CFR 172.101) or by the U.S.
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and any amendments thereto); (iii) those other
substances, materials and wastes which are or become, regulated under any
applicable federal, state or local law, regulation or ordinance or by any
federal, state or local governmental agency, board, commission or other
governmental body, or which are or become classified as hazardous or toxic by
any such law, regulation or ordinance; and (iv) any material, waste or substance
which is any of the following: (1) asbestos; (2) polychlorinated biphenyl; (3)
designated or listed as a “hazardous substance” pursuant to section 311 or
section 307 of the Clean Water Act (33 U.S.C. sections 1251 et seq.); (4)
explosive; (5) radioactive; (6) a petroleum product; (7) infectious waste; or
(8) mold or other similar fungal growth. As used herein, “mold or other similar
fungal growth” shall mean and include mycotoxin producing molds in amounts
sufficient to create a health risk to humans. Notwithstanding anything to the
contrary herein, the term “Hazardous Substance” shall not include commercially
sold products otherwise within the definition of the term “Hazardous Substance”,
but (A) which are used or disposed of by Borrower or used or sold by tenants of
the Premises in the ordinary course of their respective businesses, (B) the
presence of which product is not prohibited by applicable Environmental Law, and
(C) the use and disposal of which are in all respects in accordance with
applicable Environmental Law.
(c)    The term “Enforcement or Remedial Action” means and includes any action
taken by any person or entity in an attempt or asserted attempt to enforce, to
achieve compliance with, or to collect or impose assessments, penalties, fines,
or other sanctions provided by, any Environmental Law.

[ENVIRONMENTAL INDEMNIFICATION AGREEMENT]
ING No. 28984
2

--------------------------------------------------------------------------------



(d)    The term “Environmental Liability” means and includes any claim, demand,
obligation, cause of action, accusation, allegation, order, violation, damage
(including consequential damage), injury, judgment, assessment, penalty, fine,
cost of Enforcement or Remedial Action, or any other cost or expense whatsoever,
including actual, reasonable attorneys’ fees and disbursements, resulting from
or arising out of the violation or alleged violation of any Environmental Law,
any Enforcement or Remedial Action, or any alleged exposure of any person or
property to any Hazardous Substance.
2.    Indemnity. Indemnitors agree defend, indemnify and hold harmless Lender,
its directors, officers, employees, agents, contractors, sub‑contractors,
licensees, invitees, participants, successors and assigns, from and against any
Environmental Liability and any and all claims, demands, judgments, settlements,
damages, actions, causes of action, injuries, administrative orders, consent
agreements and orders, liabilities, penalties, costs, including but not limited
to any cleanup costs, remediation costs and response costs, and all expenses of
any kind whatsoever including reasonable attorneys’ fees and expenses, including
but not limited to those arising out of loss of life, injury to persons,
property or business or damage to natural resources in connection with the
activities of Borrower, its predecessors in interest, third parties who have
trespassed on the Premises or parties in a contractual relationship with
Borrower, or any of them, the foregoing being collectively referred to as
“Claims”, which:
(a)    arise out of the actual, alleged or threatened migration, spill,
leaching, pouring, emptying, injecting, discharge, dispersal, release, storage,
treatment, generation, disposal or escape of any Hazardous Substances onto or
from the Premises; or
(b)    actually or allegedly arise out of, in connection with the Premises, the
use, specification or inclusion of any product, material or process containing
Hazardous Substances, the failure to detect the existence or proportion of
Hazardous Substances in the soil, air, surface water or ground water, or the
performance of or failure to perform the abatement of any Hazardous Substances
source or the replacement or removal of any soil, water, surface water or ground
water containing any Hazardous Substances; or
(c)    arise out of the breach of any covenant, warranty or representation
contained in any statement or other information given by any of the Indemnitors
to Lender in connection with the Loan relating to environmental matters,
including but not limited to those set forth in Exhibit B attached hereto and
incorporated herein; or
(d)    arise out of any Enforcement or Remedial Action or any judicial or
administrative action brought pursuant to any Environmental Law or any similar
state law that relates to the Premises.
Indemnitors, their successors and assigns, shall bear, pay and discharge when
and as the same become due and payable, any and all such judgments or claims for
damages, penalties or otherwise against Lender described in this Section 2,
shall hold Lender harmless for those judgments or claims, and shall assume the
burden and expense of defending all suits, administrative proceedings, and
negotiations of any description with any and all persons, political subdivisions
or government agencies arising out of any of the occurrences set forth in this
Section 2.

[ENVIRONMENTAL INDEMNIFICATION AGREEMENT]
ING No. 28984
3

--------------------------------------------------------------------------------



3.    Incorporation of Covenants, Warranties, Representations and Agreements.
The covenants, warranties, representations and agreements of Indemnitors set
forth in any certificate, report, exhibit or document furnished by Indemnitors
to Lender pursuant to or in connection with the Loan are hereby incorporated
herein and made a part hereof, with the same force and effect as if set forth
fully in this Agreement.
4.    Survival. Indemnitors’ indemnifications and representations made herein
shall survive any termination or expiration of the documents evidencing or
securing the Loan and/or the repayment of the indebtedness evidenced by the
Note, including, but not limited to, any foreclosure on the Mortgage or
acceptance of a deed in lieu of foreclosure; it being understood and agreed that
the indemnity given herein is independent of the secured indebtedness and the
documents evidencing or securing the Loan. Notwithstanding the foregoing,
Indemnitors’ indemnifications and representations shall not extend to Hazardous
Substances which first originate on the Premises subsequent to Lender’s
succession to title by virtue of a foreclosure or acceptance of a deed in lieu
of foreclosure.
5.    Notices To Lender. Each Indemnitor shall provide Lender with prompt oral
and written notice upon (a) such Indemnitor becoming aware of any release or
threat of release of any Hazardous Substances upon, under or from the Premises
or any land immediately adjacent to the Premises, (b) such Indemnitor’s receipt
of any complaint, order, citation or notice from any federal, state, municipal
or other governmental agency or authority in connection with any Hazardous
Substances located upon or under or emanating from the Premises, and (c) such
Indemnitor obtaining knowledge of the incurring of any expense by any
governmental agency or authority in connection with the assessment, containment
or removal of any Hazardous Substances located upon or under or emanating from
the Premises or any land immediately adjacent to the Premises; and Indemnitors
shall timely and diligently comply with all their obligations under any
Environmental Law with regard to such release complaint or expense.
6.    Remedial Work. If any investigation, site monitoring, containment,
cleanup, removal, restoration or other remedial work of any kind or nature (the
“Remedial Work”) is reasonably desirable (in the case of an operation and
maintenance program or similar monitoring or preventative programs) or
necessary, both as determined by an independent environmental consultant
selected by Lender under any applicable federal, state or local law, regulation
or ordinance, or under any judicial or administrative order or judgment, or by
any governmental person, board, commission or agency, because of or in
connection with the current or future presence, suspected presence, release or
suspected release of a Hazardous Substance into the air, soil, groundwater, or
surface water at, on, about, under or within the Premises or any portion
thereof, Indemnitors shall within thirty (30) days after written demand by
Lender for the performance (or within such shorter time as may be required under
applicable law, regulation, ordinance, order or agreement), commence and
thereafter diligently prosecute to completion all such Remedial Work to the
extent required by law. All Remedial Work shall be performed by contractors
approved in advance by Lender (which approval in each case shall not be
unreasonably withheld or delayed) and under the supervision of a consulting
engineer approved in advance by Lender. All costs and expenses of such Remedial
Work (including without limitation the reasonable fees and expenses of Lender’s
counsel) incurred in connection with monitoring or review of the Remedial Work
shall

[ENVIRONMENTAL INDEMNIFICATION AGREEMENT]
ING No. 28984
4

--------------------------------------------------------------------------------



be paid by Indemnitors. If Indemnitors shall fail or neglect to timely commence
or cause to be commenced, or shall fail to diligently prosecute to completion,
such Remedial Work, Lender may (but shall not be required to) cause such
Remedial Work to be performed; and all costs and expenses thereof, or incurred
in connection therewith (including, without limitation, the reasonable fees and
expenses of Lender’s counsel), shall be paid by Indemnitors to Lender forthwith
after demand and shall be paid to Lender by Indemnitors upon demand.
7.    Joint and Several Obligations. The obligations of Indemnitors hereunder
shall be the joint and several obligations of Indemnitors, and the
representations, warranties, covenants and agreements of Indemnitors shall be
the joint representations, warranties, covenants and agreements of Indemnitors.
8.    Notices.
(a)    All notices, demands, requests, and other communications desired or
required to be given hereunder (“Notices”), shall be in writing and shall be
given by: (i) hand delivery to the address for Notices; (ii) delivery by
overnight courier service to the address for Notices; or (iii) sending the same
by United States mail, postage prepaid, certified mail, return receipt
requested, addressed to the address for Notices.
(b)    All Notices shall be deemed given and effective upon the earlier to occur
of: (i) the hand delivery of such Notice to the address for Notices; (ii) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (iii) three business days after depositing the Notice in the United States
mail as set forth in (a)(iii) above. All Notices shall be addressed to the
following addresses:

[ENVIRONMENTAL INDEMNIFICATION AGREEMENT]
ING No. 28984
5

--------------------------------------------------------------------------------



Indemnitors:
AHC Washtenaw, LLC
c/o Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
Attention: General Counsel
 
 
 
and
 
 
 
Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
Attention: General Counsel
 
 
With copies to:
AHC Washtenaw, LLC
c/o Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
Attention: Director of Treasury
 
 
 
and
 
 
 
Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215
Attention: Director of Treasury
 
 
Lender:
Security Life of Denver Insurance Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Mortgage Loan Servicing Department
 
 
 
and
 
 
 
ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Real Estate Law Department
 
 
With a copy to:
Bryan Cave LLP
One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, Georgia 30309-3488
Attention: Johnny D. Latzak, Jr., Esq.



or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice. Provided, that the “copy to”
Notice to be given as set forth above is a

[ENVIRONMENTAL INDEMNIFICATION AGREEMENT]
ING No. 28984
6

--------------------------------------------------------------------------------



courtesy copy only; and a Notice given to such person is not sufficient to
effect giving a Notice to the principal party, nor does a failure to give such a
courtesy copy of a Notice constitute a failure to give Notice to the principal
party.
9.    General.
(a)    Effect. This Agreement (i) shall become effective on the date hereof and
(ii) shall, together with the Loan Documents (as defined in the Mortgage),
represent the complete understanding between or among the parties hereto as to
the subject matter hereof, and supersede all prior written, and all oral,
negotiations, representations, guaranties, warranties, promises, statements or
agreements between or among the parties hereto as to the same. No determination
by any court, governmental body or otherwise that any provision hereof is
invalid or unenforceable in any instance shall affect the validity or
enforceability of (i) any other provision hereof, or (ii) such provision in any
circumstance not controlled by such determination. Each such provision shall be
valid and enforceable to the full extent allowed by, and be construed wherever
possible as being consistent with, applicable law.
(b)    Amendment. This Agreement may be amended by and only by an instrument
executed and delivered by each party hereto.
(c)    Applicable Law. This Agreement shall be given effect and construed by
application of the law (without regard to the principles thereof governing
conflicts of law) of Michigan, and any action or proceeding arising hereunder
shall be brought in the courts of Michigan, except that if any such action or
proceeding arises under the constitution, laws or treaties of the United States
of America, or if there is a diversity of citizenship between the parties
thereto, so that it is to be brought in a United States District Court, it shall
be brought in the United States District Court for the federal judicial district
in which the Premises is located.
(d)    Construction. As used herein, (i) the term “person” means a natural
person, a trustee, a corporation, a partnership, a limited liability company and
any other form of legal entity; and (ii) all references made (1) in the neuter,
masculine or feminine gender shall be deemed to have been made in all such
genders, (2) in the singular or plural number shall be deemed to have been made,
respectively, in the plural or singular number as well, (3) to the “Indemnitors”
shall be deemed to refer to each person who is a signatory hereto and its
respective heirs, personal representatives, successors and assigns, and (4) to
any section, subsection, paragraph or subparagraph shall, unless therein
expressly indicated to the contrary, be deemed to have been made to such
section, subsection, paragraph or subparagraph of this Agreement. The headings
of the sections, subsections, paragraphs and subparagraphs hereof are provided
herein for and only for convenience of reference, and shall not be considered in
construing their contents. Each, if any, writing referred to herein as being
attached hereto as an exhibit or otherwise designated herein as an exhibit
hereto is hereby made a part hereof.
(e)    Assignment. This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns hereunder.

[ENVIRONMENTAL INDEMNIFICATION AGREEMENT]
ING No. 28984
7

--------------------------------------------------------------------------------



(f)    Time of Essence. Time shall be of the essence in the performance of this
Agreement.
(g)    Liability. The Indemnitors shall be jointly and severally liable for
adhering to the terms and satisfying the conditions hereof. Notwithstanding the
terms of any other agreement evidencing or securing the Loan, the liability of
the Indemnitors hereunder is not limited to the Premises and is not secured
thereby, and Lender shall have full recourse to any and all assets of the
Indemnitors with respect to any claim hereunder.
(h)    Waiver of Jury Trial. THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS
AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS,
WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY HERETO. NO PARTY SHALL SEEK TO
CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY ALL PARTIES.
(i)    Agreement not Secured by Mortgage. The obligations, covenants, agreements
and liabilities of Indemnitors created in this Agreement are not secured by the
Mortgage.
WITNESS the due execution of this Agreement as of the day and year first above
written.

[ENVIRONMENTAL INDEMNIFICATION AGREEMENT]
ING No. 28984
8

--------------------------------------------------------------------------------



 
AHC WASHTENAW, LLC, a Delaware limited liability company


 
By: RSW Washtenaw, LLC, a Delaware limited liability company, its sole member


By: AHC Ann Arbor, LLC, a Delaware limited liability company, its managing
member


By: Glimcher Properties Limited Partnership, a Delaware limited partnership, its
sole member


By: Glimcher Properties Corporation, a Delaware corporation, its sole general
partner


By: _/s/ Mark E. Yale__________
Mark E. Yale, Executive Vice President, Chief Financial Officer and Treasurer




                    - BORROWER -









[SIGNATURES CONTINUED ON FOLLOWING PAGE]
















6326953

[ENVIRONMENTAL INDEMNIFICATION AGREEMENT]
ING No. 28984
9

--------------------------------------------------------------------------------





[SIGNATURES CONTINUED FROM PRECEDING PAGE]




 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
sole member


 
By: Glimcher Properties Corporation, a Delaware corporation, its sole general
partner


By:__/s/ Mark E. Yale_______________
Mark E. Yale, Executive Vice President, Chief Financial Officer and Treasurer
 
 
 
- GUARANTOR -






[ENVIRONMENTAL INDEMNIFICATION AGREEMENT]
ING No. 28984
10

--------------------------------------------------------------------------------





EXHIBIT “A”
Attach Legal Description for the Premises



[ENVIRONMENTAL INDEMNIFICATION AGREEMENT]
ING No. 28984
11

--------------------------------------------------------------------------------





EXHIBIT “B”
Indemnitors’ Hazardous Substances Covenants,
Warranties and Representations
1.
Indemnitors, for themselves and their respective successors and assigns,
covenant, warrant and represent that, except as set forth in one or more
environmental reports delivered to Lender prior to the date hereof,

A.
No Hazardous Substances have been, or shall be discharged, disbursed, released,
stored, treated, generated, disposed of or allowed to escape or migrate, or
shall threaten to be injected, emptied, poured, leached or spilled (collectively
referred to as a “release”) on or from the Premises.

B.
No asbestos or asbestos-containing materials have been or will be installed,
used, incorporated into, placed on or disposed of on the Premises.

C.
No polychlorinated biphenyls (“PCBs”) are or will be located on or in the
Premises, in the form of electrical transformers, fluorescent light fixtures
with ballasts, cooling oils or any other device.

D.
No underground storage tanks are or will be located on the Premises or were
located on the Premises and subsequently removed or filled.

E.
No investigation, administrative order, consent order and agreement, litigation,
settlement, lien or encumbrance with respect to Hazardous Substances is
proposed, threatened, anticipated or in existence with respect to the Premises.

F.
The Premises and Indemnitors’ operations at the Premises are in compliance with
all applicable Environmental Laws including without limitation any state and
local statutes, laws and regulations. No notice has been served on any
Indemnitor, or subsidiary of any Indemnitor, from any entity, government body or
individual claiming any violation of any law, regulation, ordinance or code, or
requiring compliance with any law, regulation, ordinance or code, or demanding
payment or contribution for environmental damage or injury to natural resources.
Copies of any such notices received after settlement shall be forwarded to
Lender within five (5) business days of their receipt.

G.
Borrower has no knowledge of the release or threat of release of any Hazardous
Substances from any land adjoining or in the immediate vicinity of the Premises.

H.
No portion of the Premises is a wetland or other water of the United States
subject to jurisdiction under Section 404 of the Clean Water Act (33 U.S.C.
§1344) or any comparable state statute or local ordinance or regulation defining
or protecting wetlands or other special aquatic areas.


[ENVIRONMENTAL INDEMNIFICATION AGREEMENT]
ING No. 28984
12

--------------------------------------------------------------------------------



I.
There are no concentrations of radon or other radioactive gases or materials in
any buildings or structures on the Premises that exceed background ambient air
levels.

J.
To the best of Indemnitors’ knowledge, there have been no complaints of illness
or sickness alleged to have resulted from conditions inside any buildings or
structures on the Premises.

2.
Failure to comply with any provision in Section 1 of this Exhibit “B”, shall be
deemed to be an Event of Default under the Mortgage described in the
Environmental Indemnification Agreement to which this Exhibit “B” is attached.


[ENVIRONMENTAL INDEMNIFICATION AGREEMENT]
ING No. 28984
13